Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 1 of 10 Page ID
                                  #:2219



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   STACY M. DOMINGUEZ, Cal. Bar No. 279161
 5 sdominguez@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 6 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 7 Facsimile: 714.513.5130
 8 Attorneys for DOMINO’S PIZZA LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     GUILLERMO ROBLES,                                   Case No. 2:16-cv-06599
13                                                       Hon. Jesus G. Bernal
                       Plaintiff,
14                                                       DEFENDANT DOMINO’S PIZZA
              v.                                         LLC’S EVIDENTIARY
15                                                       OBJECTIONS TO DECLARATION
     DOMINO’S PIZZA LLC,                                 OF PLAINTIFF GUILLERMO
16                                                       ROBLES
                       Defendant.
17
                                                         Date: October 26, 2020
18                                                       Time: 9:00 a.m.
                                                         Ctrm: 1
19
20                                                       Action Filed: September 1, 2016
                                                         Trial Date:   December 8, 2020
21
22
23
24
25
26
27
28
                                                                              Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1          DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 2 of 10 Page ID
                                  #:2220



 1            Defendant Domino’s Pizza LLC (“Defendant”) hereby submits its
 2 Evidentiary Objections to Plaintiff Guillermo Robles’ Declaration in Support of
 3 Plaintiff Robles’ Motion for Summary Judgment as follows:
 4      Plaintiff’s Material Objected To:         Defendant’s Grounds for Objection
 5    1.    I prefer to use the Job Access       1.   Plaintiff failed to preserve his

 6    with Speech (“JAWS”) screen reader         iPhone or browser history in violation of

 7    on my laptop to access the Internet        longstanding discovery rules. Leon v. IDX

 8    and Apple’s built-in VoiceOver             Sys. Corp., 464 F.3d 951, 958 (9th Cir.

 9    screen reader on my iPhone. (¶ 4,          2006) (quoting Fed. R. Civ. P. 37(b)(2) );

10    lines 10-12.)                              Montoya v. Orange Cty. Sheriff's Dep't,

11                                               No. SACV 11-1922 JGB, 2013 WL

12                                               6705992, at *11 (C.D. Cal. Dec. 18,

13                                               2013). As a result, Plaintiff cannot

14                                               establish that he, in fact, used the JAWS

15                                               software on his laptop or Apple iPhone or

16                                               what version he was using in allegedly

17                                               attempting to order a pizza. Moreover,

18                                               Defendant is foreclosed from testing

19                                               Plaintiff’s assertions regarding

20                                               accessibility of the Mobile Application

21                                               and Website. This prejudices Defendant

22                                               because the only testimony supporting his

23                                               claim is his own self-serving statements.

24    2.      I am a proficient JAWS and         2.     Lacks Foundation (Fed. R. Evid.

25    VoiceOver user and I regularly use         602); Improper Opinion Testimony (Fed.

26    both screen readers to access website      R. Evid. 701, 702).

27    and mobile applications. (¶ 5, lines

28    13-14.)                                    Plaintiff has provided no foundation for

                                              -1-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 3 of 10 Page ID
                                  #:2221



 1      Plaintiff’s Material Objected To:          Defendant’s Grounds for Objection
 2                                                his proficiency with VoiceOver

 3                                                technology. Moreover, despite training on

 4                                                JAWS over twenty years ago, Plaintiff

 5                                                cannot accurately assess his skill level

 6                                                with either JAWS or VoiceOver software

 7                                                platforms.

 8    3.      Some examples of websites that I    3.     Plaintiff is not qualified to offer an

 9    regularly use that are accessible to me     opinion as to what is “accessible.” Lacks

10    are Amazon, Instacart, L.A. Times,          Foundation (Fed. R. Evid. 602); Improper

11    Wal-Mart, Bath & Body Works, and            Opinion Testimony (Fed. R. Evid. 701,

12    BestBuy. Dunkin’ Donuts, Applebee’s,        702). Further, Plaintiff has filed lawsuits

13    and IHOP, and Subway are other              and since received some form of

14    websites that I have gone to recently,      settlement from the listed entities. See

15    and have found them to be accessible.       Robles v. Dunkin Brands, Case No. 17-cv-

16    (¶ 12, lines 5-8.)                          01086 (filed 2/10/2017). Additionally,

17                                                Plaintiff destroyed his browser history and

18                                                Plaintiff cannot support any statements

19                                                relating to the accessibility of other

20                                                websites. Montoya, 2013 WL 6705992, at

21                                                *11. This prejudices Defendant because

22                                                the only testimony supporting his claim is

23                                                his own self-serving statements. (Fed. R.

24                                                Evid. 403.)

25    4.      Mobile applications that I          4.     Plaintiff destroyed his iPhone and

26    regularly use that I have found             Plaintiff cannot support any statements

27    accessible on my iPhone include a lot       relating to the accessibility of other

28    of news apps like AP Mobile, ABC            mobile application. Montoya, 2013 WL

                                               -2-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1    DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 4 of 10 Page ID
                                  #:2222



 1     Plaintiff’s Material Objected To:           Defendant’s Grounds for Objection
 2    News, and the L.A. Times. Other             6705992, at *11. This prejudices

 3    mobile apps I use include Amazon,           Defendant because the only testimony

 4    DoorDash, and Postmates. (¶ 13, lines       supporting his claim is his own self-

 5    9-11.)                                      serving statements. (Fed. R. Evid. 403.)

 6                                                Additionally, Plaintiff is not qualified to

 7                                                offer an opinion as to what is “accessible.”

 8                                                Lacks Foundation (Fed. R. Evid. 602);

 9                                                Improper Opinion Testimony (Fed. R.

10                                                Evid. 701, 702).

11    5.      An inaccessible website often       5.      Plaintiff is not qualified to offer an

12    does not have headings and has code         opinion as to what features of a website

13    bleeding where a graphic is just            qualify as “inaccessible”. Lacks

14    described as numbers and characters         Foundation (Fed. R. Evid. 602); Improper

15    that are unintelligible. (¶ 15, lines 19-   Opinion Testimony (Fed. R. Evid. 701,

16    21.)                                        702).

17    6.      Inaccessible websites also often    6.      Plaintiff is not qualified to offer an

18    have areas in the site that do not say      opinion as to what features of a website

19    anything or will not let me proceed         qualify as “inaccessible.” Lacks

20    when I use arrow and tab keys. (¶ 15,       Foundation (Fed. R. Evid. 602); Improper

21    lines 21-22.)                               Opinion Testimony (Fed. R. Evid. 701,

22                                                702).

23    7.      These types of inaccessible         7.      Plaintiff is not qualified to offer an

24    websites prevent me from locating           opinion as to what features of a website

25    and understanding products or               qualify as “inaccessible”. Lacks

26    information that I am interested in, or     Foundation (Fed. R. Evid. 602); Improper

27    prevent me from ordering a product.         Opinion Testimony (Fed. R. Evid. 701,

28    (¶ 15, lines 22-24.)                        702).

                                               -3-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1    DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 5 of 10 Page ID
                                  #:2223



 1      Plaintiff’s Material Objected To:          Defendant’s Grounds for Objection
 2    8.    Domino’s website was not coded        8.   Plaintiff failed to outline his

 3    properly for nonvisual access, and I        education, training, or experience that

 4    was unable to order a pizza through the     would allow him to form opinion or

 5    website. (¶ 16, lines 25-26.)               conclusions regarding the coding of

 6                                                websites. Lacks Foundation (Fed. R.

 7                                                Evid. 602); Improper Opinion Testimony

 8                                                (Fed. R. Evid. 701, 702). Moreover,

 9                                                Plaintiff destroyed his browser history and

10                                                Plaintiff cannot establish that he, in fact,

11                                                attempted to order pizza via the subject

12                                                website or even what problems he

13                                                allegedly encountered. Montoya, 2013

14                                                WL 6705992, at *11.

15    9.      In particular, on Domino’s          9.     Plaintiff destroyed his browser

16    website, I encountered barriers such as     history and Plaintiff cannot establish that

17    unlabeled buttons, boxes, and images        he, in fact, attempted to order pizza via the

18    without textual descriptions (“alt          subject website or even what problems he

19    text”), rotating carousels containing       allegedly encountered. Montoya, 2013

20    information that did not have alt text      WL 6705992, at *11.

21    and could not be paused, and

22    unstructured headings, which either

23    completely prevented me from

24    accessing information or completing

25    transactions, or made such tasks much

26    more time consuming and laborious

27    than they would be for a sighted user.

28    (¶ 17, lines 27-5.)

                                               -4-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1    DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 6 of 10 Page ID
                                  #:2224



 1     Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2    10. Because of access barriers on            10. Plaintiff is not qualified to offer an

 3    Domino’s website, I could not view           opinion as to what constitutes “access

 4    promotional specials or customize and        barriers”. Lacks Foundation (Fed. R.

 5    order my pizza when I attempted to do        Evid. 602); Improper Opinion Testimony

 6    so on July 18, 2015. (¶ 18, lines 6-8.)      (Fed. R. Evid. 701, 702). Moreover,

 7                                                 Plaintiff destroyed his browser history and

 8                                                 Plaintiff cannot establish that he, in fact,

 9                                                 attempted to order pizza via the subject

10                                                 website or even what problems he

11                                                 allegedly encountered. Montoya, 2013

12                                                 WL 6705992, at *11.

13    11.     I visited the Domino’s website       11.    Plaintiff destroyed his browser

14    on my laptop again on July 25, 2016,         history and Plaintiff cannot establish that

15    in September 2016, and on February           he, in fact, attempted to order pizza via the

16    28, 2017, but I continued to encounter       subject website or even what problems he

17    access barriers that prevented me            allegedly encountered. Montoya, 2013

18    from customizing and ordering a              WL 6705992, at *11. Further, Plaintiff is

19    pizza or accessing Domino’s                  not qualified to offer an opinion or legal

20    promotional specials. (¶ 19, lines 9-        conclusion as to what constitutes “access

21    12                                           barriers”. Lacks Foundation (Fed. R.

22                                                 Evid. 602); Improper Opinion Testimony

23                                                 (Fed. R. Evid. 701, 702).

24    12.     I have also tried to order pizza,    12.    Plaintiff failed to preserve his

25    view promotional specials, and attempt       iPhone in violation of longstanding

26    to log into the Domino’s Mobile              discovery rules. Leon v. IDX Sys. Corp.,

27    Application, which I have accessed           464 F.3d 951, 958 (9th Cir. 2006)

28    through my iPhones. (¶ 20, lines 13-         (quoting Fed. R. Civ. P. 37(b)(2) ). As a

                                                -5-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1     DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 7 of 10 Page ID
                                  #:2225



 1     Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2    15.)                                         result, Defendant is foreclosed from

 3                                                 evaluating whether Plaintiff accessed the

 4                                                 Mobile Application on his iPhone or that

 5                                                 he even had the Mobile Application on his

 6                                                 iPhone. This prejudices Defendant

 7                                                 because the only testimony supporting his

 8                                                 claim is his own self-serving statements.

 9                                                 Montoya, 2013 WL 6705992, at *11; Fed.

10                                                 R. Evid. 403.

11    13.     I first attempted to use the         13.    Plaintiff failed to preserve the

12    Mobile Application on July 25, 2016,         relevant iPhone for these alleged days of

13    and again on June 19, 2019. (¶ 21,           use in violation of longstanding discovery

14    lines 16-17.)                                rules. Leon, 464 F.3d at 958 (quoting Fed.

15                                                 R. Civ. P. 37(b)(2) ). As a result,

16                                                 Defendant is foreclosed from evaluating

17                                                 whether Plaintiff accessed the Mobile

18                                                 Application on his iPhone on these dates

19                                                 or that he even had the Mobile

20                                                 Application on his iPhone. This

21                                                 prejudices Defendant because the only

22                                                 testimony supporting his claim is his own

23                                                 self-serving statements. Montoya, 2013

24                                                 WL 6705992, at *11; Fed. R. Evid. 403.

25    14.     On both occasions, however, I        14.    Plaintiff failed to outline his

26    could not begin the pizza building           education, training, or experience that

27    experience, log into the app, or order a     would allow him to form opinion or

28    pizza on the Mobile App because of           conclusions regarding whether the Mobile

                                                -6-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1     DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 8 of 10 Page ID
                                  #:2226



 1      Plaintiff’s Material Objected To:         Defendant’s Grounds for Objection
 2    the app’s access barriers. (¶ 22, lines    Application had “access barriers.” Lacks

 3    18-20.)                                    Foundation (Fed. R. Evid. 602); Improper

 4                                               Opinion Testimony (Fed. R. Evid. 701,

 5                                               702). Plaintiff failed to preserve his

 6                                               iPhone in violation of longstanding

 7                                               discovery rules. Leon, 464 F.3d at 958

 8                                               (quoting Fed. R. Civ. P. 37(b)(2) ). As a

 9                                               result, Defendant is foreclosed from

10                                               evaluating whether Plaintiff accessed the

11                                               Mobile Application on his iPhone or that

12                                               he even had the Mobile Application on his

13                                               iPhone. This prejudices Defendant

14                                               because the only testimony supporting his

15                                               claim is his own self-serving statements.

16                                               Montoya, 2013 WL 6705992, at *11; Fed.

17                                               R. Evid. 403.

18    15.     For example, because a menu        15.    Plaintiff failed to outline his

19    button on the app was coded                education, training, or experience that

20    incorrectly… (¶ 23, line 21.)              would allow him to form opinion or

21                                               conclusions regarding the coding of

22                                               mobile applications. Lacks Foundation

23                                               (Fed. R. Evid. 602); Improper Opinion

24                                               Testimony (Fed. R. Evid. 701, 702).

25                                               Moreover, Plaintiff failed to preserve his

26                                               iPhone in violation of longstanding

27                                               discovery rules. Leon, 464 F.3d at 958

28                                               (quoting Fed. R. Civ. P. 37(b)(2) ). As a

                                              -7-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 9 of 10 Page ID
                                  #:2227



 1      Plaintiff’s Material Objected To:          Defendant’s Grounds for Objection
 2                                                result, Defendant is foreclosed from

 3                                                testing this assertion, determining what

 4                                                version of iOS he had downloaded on his

 5                                                iPhone, or knowing what settings his

 6                                                screen reading software was set too. This

 7                                                prejudices Defendant because the only

 8                                                testimony supporting his claim is his own

 9                                                self-serving statements. Montoya, 2013

10                                                WL 6705992, at *11; Fed. R. Evid. 403.

11    16.     While I have visited the Website    16.    Plaintiff failed to outline his

12    and Mobile App on various occasions         education, training, or experience that

13    since the start of this case to check on    would allow him to form opinion or

14    whether either are now usable, I have       conclusions regarding the accessibility of

15    found both the Website and Mobile           websites and mobile applications. Lacks

16    App to still be inaccessible. This has      Foundation (Fed. R. Evid. 602); Improper

17    made me not want to order from              Opinion Testimony (Fed. R. Evid. 701,

18    Domino’s, including by visiting its         702). Moreover, Plaintiff failed to

19    physical locations. (¶ 24, lines 24-        preserve his iPhone or browser history in

20    27.)                                        violation of longstanding discovery rules.

21                                                Leon, 464 F.3d at 958 (quoting Fed. R.

22                                                Civ. P. 37(b)(2) ); Montoya, 2013 WL

23                                                6705992, at *11. As a result, Defendant is

24                                                foreclosed from testing Plaintiff’s

25                                                assertions regarding accessibility of the

26                                                Mobile Application and Website. This

27                                                prejudices Defendant because the only

28                                                testimony supporting his claim is his own

                                               -8-                      Case No. 2:16-cv-06599
     SMRH:4842-8445-5117.1    DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
Case 2:16-cv-06599-JGB-E Document 108-14 Filed 10/05/20 Page 10 of 10 Page ID
                                   #:2228



  1      Plaintiff’s Material Objected To:          Defendant’s Grounds for Objection
  2                                                self-serving statements.

  3    17.     If Domino’s fixed its website and   17.    Plaintiff failed to outline his

  4    mobile app, I would use them to             education, training, or experience that

  5    order pizza from Domino’s restaurants,      would allow him to form opinion or

  6    as well as to view promotional              conclusions regarding whether the

  7    specials, maintain an online rewards        operative website and mobile application

  8    account, and locate the nearest stores. I   require “fixing”. Lacks Foundation (Fed.

  9    also plan to use Domino’s online            R. Evid. 602); Improper Opinion

 10    platforms in the future when I need to      Testimony (Fed. R. Evid. 701, 702).

 11    order pizza for someone or if I feel like   Defendant also objects to this testimony

 12    I want to have Domino’s Pizza. (¶ 25,       on the grounds it is a “sham” declaration

 13    lines 1-5.)                                 given that he does not always return to

 14                                                websites he has sued. Robles Tr. at

 15                                                101:14-109:25.

 16
 17
 18 Dated: October 5, 2020
 19                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 20
 21                                    By                 /s/ Gregory F. Hurley
 22                                                      GREGORY F. HURLEY
 23
                                                   Attorneys for DOMINO’S PIZZA LLC
 24
 25
 26
 27
 28

                                                -9-                      Case No. 2:16-cv-06599
      SMRH:4842-8445-5117.1    DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ROBLES
